United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1530
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Ramon Garcia

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                          Submitted: November 14, 2014
                            Filed: December 17, 2014
                                   [Published]
                                 ____________

Before RILEY, Chief Judge, BEAM and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      On October 23, 2013, the government filed a one-count indictment against
Ramon Garcia and six co-defendants charging them with conspiracy to distribute 500
grams or more of a mixture containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a), 846. Garcia pled guilty without a plea agreement. After a two-day
sentencing hearing, the district court1 concluded that Garcia was responsible for over
15 kilograms of a mixture containing methamphetamine, which resulted in a base
offense level of 38 under United States Sentencing Guidelines Manual (U.S.S.G.) §
2D1.1(c)(1).2 Garcia also received a two-level enhancement under § 2D1.1(b)(12)
for maintaining a premise for the purpose of distributing a controlled substance, and
a three-level enhancement under § 3B1.1(b) for being a manager or supervisor in
criminal activity involving five or more participants. After applying a three-level
reduction for acceptance of responsibility, the district court calculated Garcia's total
offense level at 40 and imposed a within-Guidelines range sentence of 292 months.
On appeal, Garcia argues that the district court erred by incorrectly calculating his
base offense level, relying on inadmissible hearsay in determining that Garcia had
maintained a stash house, concluding that he was a manager or supervisor, and
refusing to impose a sentence below the Guidelines range. We affirm.

       Garcia first argues that the district court's drug quantity calculation was based
solely on "extrapolation and conjecture" and was therefore unsupported by the
evidence. "We review the district court's factual finding of drug quantity for clear
error and will reverse a determination of drug quantity only if the entire record
definitely and firmly convinces us that a mistake has been made." United States v.
Minnis, 489 F.3d 325, 329 (8th Cir. 2007) (internal quotation omitted). "Where there
is no drug seizure or the amount seized does not reflect the scale of the offense, the


      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
      2
        Effective November 1, 2014, a defendant responsible for at least 15 kilograms
but less than 45 kilograms of a mixture containing methamphetamine will receive a
base offense level of 36. U.S.S.G. § 2D1.1(c)(2). Garcia, however, was sentenced
on February 19, 2014, and the district court correctly used the Guidelines Manual in
effect on that date in calculating Garcia's base offense level. 18 U.S.C. §
3553(a)(4)(A)(ii); U.S.S.G. § 1B1.11(a).


                                          -2-
court shall approximate the quantity of the controlled substance." U.S.S.G. § 2D1.1
cmt. n.5. "Moreover, the court can determine drug quantity using imprecise evidence,
so long as the record reflects a basis for the court's decision." United States v.
Zimmer, 299 F.3d 710, 720 (8th Cir. 2002) (internal quotation omitted). After
carefully reviewing the sentencing record, we hold that the district court did not
clearly err in holding Garcia responsible for at least 15 kilograms of
methamphetamine. The record instead indicates that the district court's quantity
determination was well reasoned and supported by witness testimony. Garcia's
argument that the district court incorrectly calculated his base offense level is
therefore without merit.

       Garcia next argues that the district court erred in applying a two-level
enhancement under U.S.S.G. § 2D1.1(b)(12) after concluding that he maintained a
premises in Lincoln, Nebraska, for the purpose of transporting and distributing
methamphetamine. The stash house enhancement "applies to a defendant who
knowingly maintains a premises (i.e., a building, room, or enclosure) for the purpose
of manufacturing or distributing a controlled substance, including storage of a
controlled substance for the purpose of distribution." U.S.S.G. § 2D1.1(b)(12) cmt.
n.17. "We review factual findings that [Garcia] maintained the premises for the
purpose of distributing methamphetamine for clear error." United States v. Miller,
698 F.3d 699, 705 (8th Cir. 2012). "Among the factors the court should consider in
determining whether the defendant 'maintained' the premises are: (A) whether the
defendant held a possessory interest in (e.g., owned or rented) the premises and (B)
the extent to which the defendant controlled access to, or activities at, the premises."
U.S.S.G. § 2D1.1(b)(12) cmt. n.17.

      The record establishes that the district court did not clearly err when it
concluded that Garcia maintained the premises and used it primarily as a base of
operations to transport, store, and distribute methamphetamine. Miller, 698 F.3d at



                                          -3-
706-07. Multiple officers testified that from May 2013 to October 2013, Garcia
regularly used a detached garage on the premises to store vehicles that were used in
the drug conspiracy. There was also credible evidence suggesting that these vehicles
sometimes contained large quantities of drugs when they were stored in the garage.
In addition, although the rent and utilities for the premises were in another
individual's name, the government presented evidence that this individual was rarely
at the premises and that Garcia had free access to the premises, mowed the lawn, and
took out the garbage. The record therefore contains considerable evidence that
Garcia maintained the premises principally for the purpose of storing and distributing
methamphetamine.3 Id.

       Garcia claims that the district court erred by admitting and relying upon
hearsay testimony to support its determination that the premises was used as a stash
house. Specifically, Garcia objects to the admission of a hearsay statement made by
his sister-in-law, who allegedly stated that Garcia permitted her to move into the
premises in October 2013 but restricted her access to certain parts of the premises.
The district court also admitted hearsay statements made by the owners of the
premises indicating that rent was paid via electronic deposit and that the lessor
stopped making rental payments shortly after Garcia was arrested.

       "[T]he sentencing process does not carry the same evidentiary protections
guaranteed during a criminal trial." United States v. Agboola, 417 F.3d 860, 865 (8th
Cir. 2005) (quotation omitted). "A district court has wide discretion at sentencing as


      3
        Garcia places substantial emphasis on the fact that the government did not
concretely prove that he owned or rented the premises. Our precedent, however,
establishes that owning or renting the premises used as a stash house is not a
prerequisite to the application of the enhancement under U.S.S.G. § 2D1.1(b)(12).
United States v. Renteria-Saldana, 755 F.3d 856, 859-60 (8th Cir.), cert. denied, 135
S. Ct. 423 (2014).


                                         -4-
to the kind of information considered or its source," and it may consider
uncorroborated hearsay evidence so long as the evidence has sufficient indicia of
reliability to support its accuracy and the defendant is given a chance to rebut or
explain it. United States v. Atkins, 250 F.3d 1203, 1212-13 (8th Cir. 2001); see
U.S.S.G § 6A1.3(a). The record indicates that the hearsay statements the district
court admitted were credible and were consistent with other witness testimony
regarding Garcia's control over the premises. The district court therefore properly
exercised its "sound discretion" in admitting and relying upon these statements.
United States v. Cassidy, 6 F.3d 554, 557 (8th Cir. 1993).

       Garcia next argues that the district court erred when it concluded that he was
a manager or supervisor in a conspiracy involving five or more participants. We
review the district court's factual findings regarding aggravating role enhancements
for clear error, applying a preponderance of the evidence standard. United States v.
Gamboa, 701 F.3d 265, 266-67 (8th Cir. 2012). "[W]e have defined the terms
'manager' and 'supervisor' quite liberally, holding that a defendant can be subject to
this enhancement for having managed or supervised only one other participant in the
criminal conspiracy." United States v. Lopez, 431 F.3d 313, 317-18 (8th Cir. 2005).
Garcia contends that he did not supervise anyone in the conspiracy but merely
followed the orders of his superiors in Phoenix and Lincoln. There was substantial
testimony at the sentencing hearing, however, indicating that Garcia instructed
persons delivering drugs from Phoenix where to drop off the drugs and that he paid
them for their services. Garcia also helped to provide at least two vehicles that were
used to transport drugs from Phoenix to Lincoln, and the record indicates that he
instructed a co-conspirator to register and insure the vehicles in the co-conspirator's
name. The district court therefore did not clearly err when it concluded by a
preponderance of the evidence that Garcia supervised co-conspirators in a conspiracy




                                         -5-
involving five or more participants.4 Id.; see United States v. Lawrence, 918 F.2d 68,
71-72 (8th Cir. 1990) (holding that defendant who procured, stored, and sold drugs
and paid his suppliers was a manager or supervisor in drug conspiracy).

       Finally, Garcia argues that his within-Guidelines range sentence is
substantively unreasonable because the district court failed to adequately weigh the
factors set forth in 18 U.S.C. § 3553(a). "We apply an abuse-of-discretion standard
to review the substantive reasonableness of a sentence." United States v. Sandoval-
Sianuqui, 632 F.3d 438, 444 (8th Cir. 2011). "A sentence within the Guidelines range
is accorded a presumption of substantive reasonableness on appeal." United States
v. Robinson, 516 F.3d 716, 717 (8th Cir. 2008). After reviewing the sentencing
record, it is clear that the district court properly and carefully considered the §
3553(a) factors. We therefore reject Garcia's contention that his sentence was
substantively unreasonable. United States v. Hernandez, 518 F.3d 613, 617 (8th Cir.
2008).

      For the reasons stated herein, the judgment of the district court is affirmed.
                      ______________________________




      4
       Garcia does not dispute the district court's conclusion that the conspiracy
involved at least five participants.


                                         -6-